Citation Nr: 1523130	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral knee patellofemoral osteoarthritis.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for lumbar strain.

4.  Entitlement to service connection for a lumbar disability.


REPRESENTATION

Veteran represented by:	Andrew Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999 and from October 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.

The Veteran requested a Board hearing on his December 2011 VA Form 9.  The Veteran was scheduled for a Board hearing in March 2015.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  His hearing request therefore is considered withdrawn.  See 38 C F R. § 20.704(e).

The issue of entitlement to service connection for a lumbar disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied service connection for bilateral knee patellofemoral osteoarthritis and lumbar strain.

2.  The Veteran was notified of the October 2006 decision and his appeal rights; he did not file an appeal following the October 2006 rating decision, and there was no new and material evidence received within one year of its issuance.

3.  The Veteran filed an application to reopen the claims for service connection for bilateral knee patellofemoral osteoarthritis and lumbar strain in January 2010.

4.  The evidence submitted since the rating decision in October 2006 related to the Veteran's claim for service connection for a bilateral knee disability consists of duplicates of the service treatment records, duplicates of post-service treatment records, and statements from the Veteran regarding his medical discharge.

5.  The evidence submitted since the rating decision in October 2006 related to the Veteran's claim for service connection for lumbar strain consists of private medical records showing ongoing treatment for lumbar strain and the presence of disc herniation, disc bulge/protrusion, and facet arthropathy of the lumbar spine.

6.  The evidence received since the rating decision in October 2006 denying service connection for bilateral knee patellofemoral osteoarthritis is cumulative and redundant and does not relate to an unestablished fact necessary to substantiate the claim.

7.  The evidence received since the rating decision in October 2006 denying service connection for lumbar strain is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying service connection for bilateral knee patellofemoral osteoarthritis is final.  New and material evidence has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

1.  The October 2006 rating decision denying service connection lumbar strain is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The RO provided the required notice in a letters sent to the Veteran in March 2010. This letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the reasons for the prior denials of his claims and the criteria for reopening a claim with new and material evidence.  The case was last adjudicated in a September 2014 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Bilateral Knee Patellofemoral Osteoarthritis

Service connection for bilateral knee patellofemoral osteoarthritis was denied in a rating decision dated October 2006.  The Veteran did not file an appeal following the October 2006 rating decision, and there was no new and material evidence received within one year of its issuance.

The October 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2014).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet.App. 110, 117 (2010) (explaining that § 3.156(a) must be read as creating a "low threshold."

In essence, at the time of the prior denial, there was evidence of in-service complaints of bilateral knee pain, and post-service pathology, but no accepted evidence of a nexus to service.  

At the time of the October 2006 decision, the record contained the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and private treating source records.  In this case, the Veteran had complained of bilateral knee pain in June 1999 and May 2002.  Thereafter, the Veteran was seen by a private treating source in February 2004 and bilateral knee patellofemoral osteoarthritis was diagnosed in March 2004.  

The evidence submitted since the rating decision in October 2006 consists of duplicates of the service treatment records, duplicates of post-service treatment records, and statements from the Veteran regarding his medical discharge.  As to whether the evidence submitted after the last prior final decision is new and material evidence, the Board finds that this evidence does not cure a prior evidentiary defect.  To the extent the recently received evidence demonstrates treatment of a current disability, the Veteran's claim was not previously denied on the basis of a lack of a current disability.  Evidence that confirms a previously established fact is cumulative.  In other words, the presence of a current disability was previously of record.  Alone and in connection with evidence previously assembled, this evidence reflecting treatment for a knee disability in March 2004 is duplicative rather than new and material.  38 C.F.R. § 3.156(a).  


Lumbar Strain

Service connection for lumbar strain was denied in a rating decision dated October 2006.  The Veteran did not file an appeal following the October 2006 rating decision, and there was no new and material evidence received within one year of its issuance.

The October 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In essence, at the time of the prior denial, there was evidence of in-service complaints of low back pain with an assessment of lumbar strain, the possibility of post-service pathology, but no accepted evidence of a nexus to service.  

At the time of the prior decision in October 2006, there was no evidence of a causal relationship between the Veteran's lumbar strain and the disease or injury in service.  Service treatment records showed the Veteran was treated for low back pain with an assessment of lumbar strain from August 1996 to October 1996.  Records dated September 2006 showed normal findings from a lumbar x-ray series.  The Veteran was diagnosed with lumbar strain at a September 2006 VA examination.  The September 2006 VA examiner found that the Veteran's lumbar strain in service resolved with no sequelae in 1996 and that it was less likely than not that any current lumbar strain was due to service.

The evidence submitted since the rating decision in October 2006 related to the Veteran's claim for service connection for a lumbar spine disability consists of a statements from the Veteran regarding treatment in service for his low back condition that resulted in a light duty profile and private medical records showing ongoing treatment for lumbar strain and disc herniation, disc bulge/protrusion, and facet arthropathy.  These records relate to this prior evidentiary defect as they indicate that the Veteran may have chronic lumbar spine disability.  

In characterizing the issue on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  

As these diagnoses were not of record at the time of the previous final denial, the Board finds that the claim for service connection for lumbar strain to include disc herniation, disc bulge/protrusion, and facet arthropathy is a new claim, and must be considered without regard to whether new and material evidence has been received.  

Regardless, since the evidence would be new and material, the same result is reached.  The records dated October 2008 relate to a prior evidentiary defect as this evidence indicates the Veteran may have a post-service disability related to service.  See 38 C.F.R. § 3.309 (2014).  


ORDER

The application to reopen the claim for service connection for bilateral knee patellofemoral osteoarthritis is denied.

The application to reopen the claim service connection for a lumbar disability is granted.



REMAND

The Veteran contends that his lumbar disability, to include lumbar strain, disc herniation, disc bulge/protrusion, and facet arthropathy is due to an injury he sustained in service.  

Specifically, the Veteran contends that he suffered a low back strain in service and that this resulted in his currently diagnosed low back condition.

Records from the St. Louis VA Medical Center indicate that x-ray imaging of the Veteran's lumbar spine was performed in August 2010.  These records are not currently contained in the claims file.  

Further, an August 2010 examiner noted that these results showed normal findings from the Veteran's lumbar spine.  In contrast, the Veteran submitted records dated October 2008 showing x-ray results significant for moderate bilateral facet arthropathy at L3-L4, L4-L5, and L5-S1, central disc herniation L4-L5 and disc bulge or protrusion at L5-S1. 
VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

The Board finds that the Veteran's August 2010 x-ray results are directly relevant to the issue on appeal and that these records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  The AOJ should also secure any outstanding, relevant VA medical records since July 2010, specifically ensuring that the August 2010 x-ray report is contained in the Veteran's claims file.

3.  The AOJ should schedule the Veteran for an examination regarding the claim for a lumbar spine disability.  

The examiner should specifically note and comment on the Veteran's October 1996, October 2008, and August 2010 x-ray results.  Then the examiner is requested to provide the following opinions:

a)  Whether it is at least as likely as not (50/50) that the Veteran's lumbar spine disability, to include lumbar strain, disc herniation, disc bulge/protrusion, and facet arthropathy was caused by or is due his active service.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


